Citation Nr: 0426927	
Decision Date: 09/27/04    Archive Date: 10/06/04	

DOCKET NO.  96-49 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for cervical 
spondylosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran has certified active military service from July 
1973 to November 1974, and from August 1985 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO, in pertinent part, assigned an increased 
(compensable) rating of 10 percent for service-connected 
cervical spondylosis effective January 1, 1995.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board in August 2002 undertook additional 
evidentiary development with respect to the issue on appeal.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  In May 2003 the Board remanded the 
case to the RO for initial consideration of the evidence 
obtained by the Board as the result of its own development, 
including the report of an April 2003 VA examination.  
Compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) was also requested.  

In April 2004 the RO most recently reviewed the claim and 
affirmed the determination previously entered.

The case has been returned to the Board for further review on 
appeal.  





FINDINGS OF FACT

1.  Cervical spondylosis is manifested by subjective 
complaints of chronic neck pain, radiating pain into the 
extremities, numbness in the extremities, loss of normal 
cervical lordosis, and tenderness to palpation, with no 
objective evidence of limitation of motion, spasm, functional 
impairment, or neurologic deficit.  

2.  During the period before September 26, 2003, cervical 
spondylosis was not manifested by limitation of cervical 
spine motion or objective symptoms of intervertebral disc 
syndrome.  

3.  During the period since September 26, 2003, the cervical 
spondylosis is not manifested by forward flexion of the 
cervical spine of more than 15 degrees but less than 30 
degrees or by a combined range of motion of the cervical 
spine of not greater than 170 degrees.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for cervical 
spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, 
Diagnostic Codes 5290, 5293 (as in effect before September 
22, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (as 
in effect before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect since September 
26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the August 1995, December 1998 and July 
2004 rating decisions, the July 1996 Statement of the Case 
and the December 1998 and July 2003 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the claim for a 
rating higher than 10 percent for the cervical spine.  The 
July 2004 supplemental statement of the case set forth the 
text of the VCAA regulations and critical revisions of the 
applicable rating criteria.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised her 
that private or VA medical records would be obtained if she 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if she furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letter 
served to put the veteran on notice of the applicability and 
effect of the VCAA and of her rights and responsibilities 
under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, which 
essentially adopted the same rationale as its withdrawn 
predecessor, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the first AOJ 
adjudication of the claim, notice was provided before the 
transfer and certification of the case to the Board.  After 
the notice was provided, the veteran was given ample time in 
which to respond.  Thereafter, the case was readjudicated and 
a supplemental statement of the case was issued to her.  No 
further communication was received from her.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to her does not contain the "fourth element," 
the Board finds that she was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's July 2003 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised her of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that she submit any 
evidence that she had in his possession.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA records have 
been obtained.  The veteran has undergone several VA 
examinations to provide information regarding the current 
status of her cervical spine disability.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Criteria
Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Rating Criteria for Spinal Disabilities Prior to September 
22, 2002

Under Code 5290, a 10 percent rating was assigned for mild 
limitation of cervical spine motion.  A 20 percent rating was 
assigned for moderate limitation of motion.  A 40 percent 
rating was assigned for severe limitation of cervical spine 
motion.  38 C.F.R. § 4.71a (2003).  

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 10 percent rating 
for intervertebral disc syndrome that was productive of mild 
disability.  To warrant the next higher rating of 20 percent, 
moderate disability with recurring attacks was required.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2003). 

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is applied for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003 (2003).  


Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  


Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA Rating Schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine:  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;  

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;  

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.).  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees....  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees....  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  


Factual Background

By a rating decision of June 1992, the RO, among other 
determinations, granted service connection for cervical 
spondylosis and assigned a 10 percent rating from March 1992.  
In September 1994 it reduced the rating to noncompensable 
effective January 1, 1995.  

The veteran submitted a notice of disagreement with that 
decision but did not perfect her appeal by submitting a 
timely substantive appeal after the issuance of the statement 
of the case.  The RO accepted a December 1994 statement as a 
claim for an increased rating.

At an April 1995 VA examination, the veteran complained of 
cervical spine pain which had begun in 1990, when she had 
undergone physiotherapy for the pain.  On examination there 
was a full range of motion of the cervical spine with pain on 
motion.  There was posterior neck tenderness.  The upper 
extremities were within normal limits.  The clinical 
impression was chronic cervical strain.  

The examiner referred to X-rays taken several months before 
the examination.  The report of an X-ray of the cervical 
spine dated in November 1994 showed a straightening of the 
lordosis of the mid to lower cervical spine.  The vertebral 
body heights were intact.  The findings were considered to be 
within normal limits.  No fractures or destructive lesions 
were identified, and there was no significant encroachment 
upon the neural exit foramina.  

A VA examination was performed in July 1998.  The veteran 
described the gradual onset of cervical spine disability in 
December 1990 when she experienced some shooting pains in the 
right upper extremity but no pain.  The pain started later in 
the year.  She reported that the neck hurt almost daily with 
occasional pain in the shoulders and upper extremities to the 
wrists, with numbness in the same distribution.  On 
examination there was slight tenderness in the 
trapezius/supraspinatus areas.  There was no spasm.  Grip was 
normal in both hands and no neurologic deficits were 
reported.  The examiner stated that the symptomatology was 
subjective in nature without supporting physical findings.  
The etiology was not determined.  The examiner stated that 
with the X-rays being reported as negative, there was no 
evidence that any cervical spondylosis existed.



At a VA examination performed in April 2003, the veteran 
related that she had been told that she had spondylosis of 
the cervical spine but that it hurt mostly when she rotated 
the neck from side to side.  

Examination of the cervical spine showed a normal lordosis.  
There was no paraspinal muscle spasm.  There was no 
tenderness over the cervical spine.  Forward flexion was to 
the chest wall and extension was to 30 degrees.  Lateral 
bending was to about 30 degrees and lateral rotation was 
45 degrees bilaterally.  

The examiner was unable to feel any crepitation or clicking 
on turning of the neck.  Reflexes in the upper extremities 
were normal and there was no weakness.  The diagnosis was 
history of cervical spondylosis.  The current examination was 
characterized as essentially normal.

The veteran underwent neuromuscular electrodiagnosis of the 
upper extremities in January 2003 as part of the VA 
examination.  The results of electromyography and nerve 
conduction studies were characterized as essentially normal.  

In support of her claim the veteran has submitted reports 
describing chiropractic treatment on various dates from 1996 
to 2002.  The report shows the veteran's complaints including 
complaints of radiating neck pain diagnosed as cervical 
strain/sprain.  

VA outpatient treatment records dated from June 1998 to March 
2004 are of record.  Treatment entries show that cervical 
spine X-rays in July 1998 showed loss of normal cervical 
lordosis.  Subsequent entries refer to cervical spine pain.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
Fenderson v. West, 12 Vet. App 119 (1999).  

The regulations used to evaluate back disabilities have 
changed twice since the veteran filed her claim.  The first 
amendment created new criteria for intervertebral disc 
syndrome that became effective on September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The second regulatory change 
established criteria for evaluating disabilities of the spine 
and became effective on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003)( codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  

Neither of these changes apply to the period before May 8, 
1998, during which the disability was rated as 10 percent 
disabling under Code 5290 as it existed before the later 
changes.  Under Diagnostic Code 5290, arthritis is rated on 
the basis of limitation of motion of the affected joint or 
joints.  

Although the disability for which service connection has been 
granted is cervical spondylosis, the grant of service 
connection for that disorder was based on X-ray findings 
taken in service in September 1991 that were interpreted to 
show mild cervical spondylosis with no significant disc 
pathology.  Cervical spondylosis has not been demonstrated by 
X-ray findings or other clinical studies at any time since 
then.  

Since the record does not contain any other diagnosis that 
would consistently explain the veteran's symptoms throughout 
the period of the award, the original diagnostic label of 
cervical spondylosis must be retained for rating purposes.  

During the period before May 8, 1998, and throughout the 
period since that date, the service-connected cervical spine 
disability has been manifested primarily by subjective 
complaints of chronic neck pain, and at times the veteran has 
complained that the pain has radiated to the shoulders and 
upper extremities and has included numbness.  No limitation 
of motion has been reported at any time and neuromuscular 
studies performed in January 2003 show no definite impairment 
of neurological functions in the upper extremities.  

The absence of any objective finding of limitation of motion 
of the cervical spine indicates that the veteran does not, 
from an objective standpoint, satisfy the criteria for a 10 
percent rating under Code 5290 on the basis of limitation of 
motion.  However, in assigning a rating based on limitation 
of motion, the effects of pain must be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.40 (2003).  

Neither DeLuca nor the regulation require a separate rating 
for pain, but the impact of pain must be considered in making 
a rating decision.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  38 C.F.R. § 4.45(f) (2003) states that "[p]ain 
on movement" is a relevant consideration for determinations 
of joint disabilities, that the lumbar vertebrae, like the 
cervical and dorsal vertebrae, are considered groups of minor 
joints, and that the "lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions."  
Where a disability is rated on the basis of limitation of 
motion, the provisions of 38 C.F.R.§§ 4.40 and 4.45 
pertaining to impairment due to pain must be taken into 
account.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board finds that the veteran's subjective complaints of 
pain in and around the neck support the existing 10 percent 
rating for the cervical spine disability, but that in the 
absence of objective evidence of limitation of motion, there 
is no basis for the assignment of a rating higher than 10 
percent.  

The veteran also has potential entitlement to a rating higher 
than 10 percent under the provisions of Diagnostic Code 5293 
relating to intervertebral disc syndrome, as it existed 
before May 8, 1998.  The VA General Counsel has held that 
Diagnostic Code 5293 involves loss of range of motion and 
that, pursuant to Johnson, 38 C.F.R. §§ 4.40 and 4.45 should 
be applied when a veteran's disability is rated under this 
code.  See VAOPGCPREC 36-97.  

Under these criteria, therefore, an increased rating of 20 
percent can be assigned if the disability is shown to result 
in moderate disability with recurring attacks.  A 10 percent 
rating is provided for mild disability.  In the present case, 
the absence of objective findings of disability associated 
with the cervical spine precludes a finding that the disorder 
is productive of either mild or moderate impairment due to 
intervertebral disc syndrome.  The absence of disc disease is 
clear from the X-ray findings of record.  

The revisions to Code 5293 that went into effect on September 
27, 2002, permit the assignment of ratings for intervertebral 
disc syndrome under codes for chronic orthopedic and 
neurologic disability or on the basis of the duration of 
incapacitating episodes over a 12-month period.  

As discussed herein, no rating higher than 10 percent is 
assignable under other rating codes, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  The veteran is not shown to 
experience incapacitating episodes associated with her 
service-connected disability; none have been documented at 
any time during the period covered by the present claim.  


The provisions of the rating schedule that went into effect 
on September 26, 2003, implement an entirely new and 
different formulation for the assignment of ratings for 
disabilities of the spine.  

These revisions eliminated Code 5290 and other codes and 
replaced them with a general rating formula for diseases and 
injuries of the spine that includes much more detailed 
requirements for ratings assigned on the basis of limitation 
of motion.  

A 10 percent rating requires loss of forward flexion to 
greater than 30 degrees but not greater than 40 degrees or a 
combined range of cervical spine motion of greater than 170 
degrees but not greater than 335 degrees.  

The degree of cervical spine restriction required by the 
latest revisions is greater than that shown in the record.  
Since the veteran is not shown to have any objective 
limitation of cervical spine motion, it must be assumed that 
her neck motion approximates that shown in the specifications 
for a normal range of motion set forth in Note 2 under Codes 
5235 to 5243 of the new codes.  It is axiomatic that with a 
normal range of motion of the neck, the degree of restriction 
required for compensable ratings under the new criteria is 
not present.  

Accordingly, a preponderance of the evidence of record is 
against the claim for an increased rating for cervical 
spondylosis at any time during the period covered by the 
veteran's claim.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to a rating higher than 10 percent for cervical 
spondylosis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



